 

Exhibit 10.2

 

[g220651kei001.gif]

[g220651kei002.gif]

 

 

MANAGEMENT INCENTIVE COMPENSATION PLAN (MICP)

 

2006 PLAN DOCUMENT

 

                Table of Contents

 

 

1.0

Plan Objectives

 

2.0

Participation

 

3.0

Target Bonus

 

4.0

Funding

 

5.0

Payout Calculation

 

6.0

Payment of Awards

 

7.0

Plan Administration

 

8.0

Plan Approval

 

 

--------------------------------------------------------------------------------


 

1.0          PLAN OBJECTIVES

 

The Dade Behring Management Incentive Compensation Plan was developed to link a
significant portion of Dade Behring’s management employees’ total cash
compensation to the financial success of the company.

 

This program is an integral component of the company’s “pay-for-performance”
philosophy.  The objectives of the Plan are to:

 

•       Support Dade Behring’s business plans and financial goals;

•       Motivate and reward both individual performance and teamwork;

•       Enable Dade Behring to attract and retain high quality managers.

 

The MICP plan structure is kept mostly consistent year over year for continuity
and simplicity purposes.  The emphasis on global Dade Behring results reinforce
one Dade Behring.  In addition, the understanding by participants will enhance
the drive for results.  Financial measures are reviewed each year to ensure they
correlate with the Dade Behring overall strategy and creation of shareholder
value.  The 2006 plan continues to place emphasis on global Dade Behring results
to encourage a company-wide focus on teamwork.  Having said that, individual
performance is also a vital part of the plan.

 

 

2.0          PARTICIPATION

 

All US employees in salary grade level 17 and above are eligible to participate
in the Plan.  Salary grade level 16 Product Managers are also eligible to
participate in the Plan.

 

For non-US employees, the participation is based on the US equivalent grade
level since global compensation structure is not formally in place in all
countries.

 

All participants will be reviewed and approved by the Compensation
Administrative Committee contingent upon the participant’s submission of
Individual Performance Objectives (IPOs).

 

Individuals hired or promoted into a bonus eligible position on or before
September 30 of the current year are eligible for a pro-rated bonus target based
on the number of full months of participation in the Plan.  (Note:  The
September 30 deadline does not apply to job changes impacting current
participants in the plan.  See Section 3.1 for clarification.)

 

Individuals hired or promoted into a bonus eligible position after September 30
are not eligible to participate until the succeeding plan year.

 

 

3.0          TARGET BONUS

 

The target bonus percentage will be communicated directly to individuals through
a participant letter from the CEO.

 

--------------------------------------------------------------------------------


 

The MICP target bonus amount is determined by multiplying the participant’s
annual base salary at the end of the plan year (as of December 31) by the
participant’s target bonus percentage.

 


3.1          PRO-RATED TARGET BONUS

 

An individual hired or promoted into a bonus eligible position on or before
September 30 is eligible for a pro-rated bonus target based on the number of
full months of participation in the Plan.  The participant’s target bonus
percentage and pro-ration (number of eligible months in the Plan) should be
outlined and communicated in the offer or promotion letter.

 

For Example:

 

Example

 

Hire or
Promotion Date

 

Proration
(# of mo)

 

Target
%

 

Year end
Annual Salary

 

Calculation

 

Target
Bonus $

 

#1

 

March 13

 

10

 

10

%

$

70,000

 

($70,000 x 10%) x 10/12

 

$

5,833

 

#2

 

July 17

 

5

 

15

%

$

80,000

 

($80,000 x 15%) x 5/12

 

$

5,000

 

 

If a participant changes jobs during the year, resulting in a higher or lower
target bonus percentage, the MICP target bonus amount is calculated on a
pro-rated basis.  The total target bonus amount is determined by multiplying the
participant’s December 31 annual base salary by each applicable target
percentage for the number of full months at that target percentage level.

 

For Example:

 

Effective
Date

 

Grade
Level

 

Proration
(# of mo)

 

Target
%

 

Year end
Annual Salary

 

Calculation

 

Target
Bonus $

 

Jan 2

 

17

 

5

 

10

%

$

90,000

 

($90,000 x 10%) x 5/12

 

$

3,750

 

May 22

 

18

 

7

 

15

%

$

90,000

 

($90,000 x 15%) x 7/12

 

$

7,875

 

Total Target Bonus:

 

 

 

 

 

 

 

 

 

 

$

11,625

 

 


3.2          PRO-RATION RULE

 

The number of months of full participation will be based on Dade Behring’s “15th
Day Rule”. That is, the effective date of the job change or hire date must be on
or before the 15th day of the month for the whole month to be counted.  If the
job change or hire date takes place after the 15th of the month, the pro-ration
will count from the following month.

 

--------------------------------------------------------------------------------


 

4.0          FUNDING

 

Plan funding reflects performance of four Global Dade Behring financial
measures.  These measures fund independently of each other, meaning that one may
fund while the others may not.

 

•

 

Earnings per Share:

 

Net income adjusted for changes in foreign currency rates divided by the diluted
weighted average outstanding common shares.

 

 

 

 

 

•

 

Cash Flow:

 

For MICP purposes: Cash from operations less capital spending and sale of assets
as presented in SEC filed financial statements, plus cash from the exercise of
stock options and employee stock purchase plan contributions. Target will be
adjusted for changes in foreign currency.

 

 

 

 

 

•

 

EBITDA:

 

Earnings Before Interest, Taxes, Depreciation, Amortization and non-recurring
and non-cash charges. Target will be adjusted for changes in foreign currency.

 

 

 

 

 

•

 

Revenue Growth:

 

Growth in sales over 2005 reported sales. The 2005 reported sales will be
adjusted for changes in foreign currency so that the growth will be on a
constant currency basis.

 

The 2006 MICP will fund 50% based on Dade Behring’s Earnings per Share
performance, 20% on Cash Flow performance, 20% on EBITDA performance, and 10% on
Revenue Growth performance.

 

The funding measurement targets have been approved by the Board of Directors and
may be subject to technical adjustments as a result of business events or
accounting transactions.  Results that fall between performance levels will be
interpolated.

 

 

5.0          PAYOUT CALCULATION

 

Once the MICP payout pools have been funded and approved by the Board of
Directors, individual bonus payouts will be calculated.  The actual MICP award
will be based on two components:

 

 


A)     DADE BEHRING OVERALL FINANCIAL PERFORMANCE

 

Sixty percent (60%) of a participant’s MICP award is based on how well Global
Dade Behring has met its financial objectives (EPS, Cash Flow, EBITDA and
Revenue Growth).

 


B)     INDIVIDUAL PERFORMANCE

 

Forty percent (40%) of a participant’s award is based upon individual
performance.  Each participant’s overall performance rating will be determined
by his or her supervisor, using the LEADR process.

 

Some functions may mandate that 15% of the 40% individual performance payout
will be measured by individual financial objectives.  These financial objectives
should reflect the

 

--------------------------------------------------------------------------------


 

way an individual supports his/her organization (such as region target,
functional target, cost center budget, etc.).  One financial target should be of
immediate control (country target or cost center budget), with another financial
target measured at a higher level to reinforce teamwork (region instead of
countries, functional instead of departmental).

 

Other functions will measure individual performance based primarily on the
overall LEADR performance rating as well as the results of individual
performance objectives.  These IPO’s may still include individual financial
objectives, along with other project or initiative based goals.

 

Using the payout pool and distribution of performance ratings, the Corporate
Compensation Department will develop a payout schedule.  Final performance
ratings and payouts will be approved by Dade Behring’s CEO.  The total dollars
granted under this portion cannot exceed the funded pool.  Also, the total MICP
payout for all participants cannot exceed the total funded pool.

 

 

5.1          Example 2006 Payout Calculation

 

The following example assumes that the participant’s target bonus is $10,000 and
the participant’s individual performance is at target.

 

Measures

 

Performance
to Plan

 

Funding
Percent

 

Threshold

 

Target

 

Maximum

 

Bonus
Payout

 

Global Dade Behring Results (60%)

 

 

 

 

 

 

 

 

 

 

 

 

 

30.0% Global DB EPS

 

105

%

130

%

$

750

 

$

3,000

 

$

6,000

 

$

3,900

 

12.0% Global DB Cash Flow

 

105

%

130

%

$

300

 

$

1,200

 

$

2,400

 

$

1,560

 

12.0% Global DB EBITDA

 

100

%

100

%

$

240

 

$

1,200

 

$

2,400

 

$

1,200

 

6.0% Global DB Revenue Growth

 

87

%

80

%

$

120

 

$

600

 

$

1,200

 

$

480

 

Individual Performance (40%)

 

 

 

 

 

 

 

 

 

 

 

 

 

40.0% Individual Performance

 

100

%

 

 

$

0

 

$

4,000

 

$

8,000

 

$

4,000

 

Total Bonus Opportunity

 

 

 

 

 

$

1,410

 

$

10,000

 

$

20,000

 

 

 

Total MICP Payout

 

 

 

 

 

 

 

 

 

 

 

$

11,140

 

 

 

6.0          PAYMENT OF AWARDS

 

Awards will be paid on or around March 15 of the following year.  A participant
must be an active employee on December 31 of the current plan year in order to
receive an MICP award.

 

If a participant dies, retires at age fifty-five (55) or older, or is
involuntarily terminated (except for cause), plan participation will be
pro-rated.  If the termination date is on or before the 15th of the month, that
month will not be counted.  If the termination takes place after the 15th of the
month, the pro-ration will include that month.

 

--------------------------------------------------------------------------------


 

If a participant resigns prior to January 1of the following year, or is
terminated for cause at any time prior to the current year MICP payout, no bonus
award will be granted.  Note:  “Cause” is defined per Dade Behring’s
“Performance and Conduct” policy.

 

The attainment of financial objectives does not guarantee a payment of an MICP
award.  MICP awards may be adjusted at the discretion of management based upon,
but not limited to, the employee’s performance, conduct, and contribution.

 

In the United States, appropriate withholdings are deducted from the bonus
award, such as income taxes, FICA, Saving Investment Plan (SIP) and Employee
Stock Purchase Plan (ESPP).  Withholdings will be made as appropriate for those
employees who are subject to the tax laws of other countries.

 

 

7.0  PLAN ADMINISTRATION

 

This document outlines the 2006 Management Incentive Compensation Plan (Plan)
for Dade Behring Inc.  This Plan is a statement of intention and does not
constitute a guarantee of a particular payment.  This Plan does not create a
contractual relationship or any contractually enforceable rights between Dade
Behring and the participants.

 

The Dade Behring Management Incentive Compensation Plan is administered by the
Compensation Administrative Committee, as directed by the Board of Directors. 
The Compensation Administrative Committee consists of the CEO, the SVP Human
Resources and VP Compensation, Benefits and HRIS.

 

The Board of Directors reserves the right within its sole discretion:

 

•      To amend, modify or cancel any provision of the Plan in whole or in part
at any time;

•      To eliminate, reduce, modify, or withhold awards based on such factors as
changes in business conditions, individual performance, company performance, or
any other reason;

•      To interpret the Plan and make decisions on all questions and issues
arising under the Plan and its decisions are final.

 

Any questions about this document should be directed to Corporate Compensation.

 

 

8.0          PLAN APPROVAL

 

The 2006 MICP plan was approved by the Dade Behring Board of Directors.

 

--------------------------------------------------------------------------------

 

 